Citation Nr: 1726849	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD, and to include as due to herbicide exposure. 

3.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1967 to April 1969, to include service in the Republic of Vietnam (Vietnam). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2012 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in May 2015, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disability. 

2.  Hypertension is not etiologically related to the Veteran's active service, was not present to a compensable degree within one year of separation from active service, and was not caused or permanently worsened by a service-connected disability. 

3.  Sleep apnea is not etiologically related to the Veteran's active service, and was not caused or permanently worsened by a service-connected disability.

4.  Erectile dysfunction is not etiologically related to the Veteran's active service, and was not caused or permanently worsened by a service-connected disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by the Veteran's active service, and the incurrence or aggravation of a psychosis during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112 (2016); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 

2.  Hypertension was not incurred in or aggravated by active service, the incurrence or aggravation of hypertension during such service may not be presumed, and hypertension is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016). 

3.  Sleep apnea was not incurred in active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §1110, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 

4.  Erectile dysfunction was not incurred in active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that a VA medical examination or medical opinion has not been obtained in response to the claim of entitlement to service connection for erectile dysfunction.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159 (c)(4) (2016); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating that the Veteran has erectile dysfunction that is related to active service or that was caused or aggravated by a service-connected disability.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted for the claim of entitlement to service connection for erectile dysfunction.

Entitlement to Service Connection for an Acquired Psychiatric Disability

The Veteran asserts that he has a psychiatric disability as a result of his active service.  Specifically, the Veteran has asserted that he has PTSD as a result of trauma experienced while serving in Vietnam.  The Veteran's DD Form 214 and military occupational specialty support his assertions, therefore, the Veteran's exposure to traumatic combat experiences is conceded. 

Service treatment records (STRs) are silent as to any complaints of, treatment for or a diagnosis of PTSD or any other psychiatric disability while he was in active service.  At his April 1969 separation examination, the Veteran expressly denied any psychiatric problems, depression, excessive worry, or loss of memory and he was psychiatrically normal on his entrance examination as well.  

A review of the post-service medical evidence shows that the Veteran has received treatment at the VA Medical Center for various disabilities.  However, those records are also silent to any mental health treatment until approximately April 2012.  Furthermore, the Veteran explicitly denied any psychiatric issues in a September 2006 treatment note, and was marked as psychologically normal by a treatment provider in September 2008.

In VA individual treatment sessions between April and June 2012, the treatment provider's notes reflected an indication of PTSD, but evidence of record does not show a definitive diagnosis.  The examiner noted that the Veteran teared up while reading an impact statement, but that he later stated that those experiences were not significant or life-changing for him.  The Veteran was noted to be doing well overall, that he had been traveling with his wife, and that he had recently reconnected with his estranged son.  It was noted that stress related primarily to his strained relationship with his children, and peripherally, stress related to his active service affected him most.  The Veteran reported that he had never sought treatment or talked to anyone about it before.  

In June 2012, the Veteran was afforded a VA psychiatric examination.  At that time, the examiner stated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD under the DSM-IV.  The examiner opined that the Veteran suffered from alcohol and marijuana abuse, which were in partial and full remission, respectively.  The examiner relayed that while the Veteran's stressors did qualify as appropriate stressors under PTSD Criteria 1, there were no symptoms severe enough to interfere either with occupational or social functioning, or to require continuous treatment or medication.  The examiner noted that the traumatic events were not persistently re-experienced, there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, and no persistent symptoms of increased arousal.  The examiner concluded that there were no symptoms attributable to PTSD.

In an August 2012 addendum opinion, the examiner noted that the Veteran's stressors would meet criterion A for PTSD; however, the Veteran had stated that he previously experienced anger and nightmares in the past, but by the Veteran's own admission, he had managed to control his anger and that his nightmares had ceased in his late 40s or early 50s.  The Veteran stated that he could not think of anything that he avoided other than nightclubs, but only because they no longer interested him.  The Veteran admitted he did think about Vietnam, but did not attempt to stop from thinking about it.  He admitted to enjoying war movies and documentaries about Vietnam, talked to people frequently about Vietnam, and visited the War Memorial.  The examiner opined that the Veteran's symptoms were not caused by or a result of military service.  The examiner acknowledged an April 2012 diagnosis of PTSD, but noted that it was based solely on the Veteran's report of hypervigilance and did not identify any significant stressors to support such a diagnosis.  The examiner concluded that the Veteran simply did not have an identifiable diagnosis of PTSD.

In a March 2012 statement, the Veteran reported years of alcohol and drug abuse which followed his return from Vietnam, stating that he used those vices to self-medicate his PTSD.  The Veteran's wife also submitted a statement attesting to the Veteran's nightmares and hypervigilance.  Furthermore, a fellow Marine who contended that he served with the Veteran and was later his roommate, also attested to the Veteran's nightmares and his coping troubles after returning from Vietnam. 

In March 2016, the Veteran underwent another VA psychiatric examination.  The Veteran was evaluated under the DSM-V criteria.  Again, a separate examiner opined that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria, nor did he suffer from any identifiable mental disorder within the DSM-5.  The examiner noted that the Veteran stated he did not really want to be bothered by people too much, that he was often pensive, and that sometimes he thought about crying as he thought about his family and his estrangement from his kids.  

After the conclusion of the interview, the Veteran was administered psychological tests, one of which was a test of response bias specifically related to PTSD symptoms to assess credibility of his self-report.  The Veteran's responses suggested mild stress, worry, anxiety, and depression associated with family problems.  This examiner again opined that while the Veteran's stressors did meet Criterion A for a diagnosis of PTSD, and that the Veteran did report some mild subclinical symptoms of PTSD, they were not of sufficient frequency, severity, or number to meet the other PTSD criteria.  The examiner noted that those symptoms had not limited the Veteran's activities, which included extensive world travel in his partial retirement, a successful career, his relationship with his wife, and his activity in his community and church.  The examiner concluded that based on the totality of the record, the Veteran did not meet the DSM-V criteria for a mental illness diagnosis. 

In February 2017statement, the Veteran reported experiencing many symptoms of PTSD, including frequent flashbacks and nightmares.  He also reported that he made an effort to avoid thoughts, feelings, or conversations associated with his trauma.  The Veteran contended that he had a markedly diminished interest in activities he used to enjoy and felt detached from others.

The Board notes that the Veteran is generally competent to report what mental health symptoms he experiences.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 645 (1994).  
 
In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements that he has experienced mental health symptoms since his active service are not credible.  Specifically, his statements are inconsistent with other evidence of record.  The Veteran has contradicted himself in stating that he goes to great lengths to avoid any triggering activities, but also admits to examiners enjoying Vietnam War movies and documentaries, and traveling to exotic locations where he is in the jungle.  Also, as noted above, the Veteran was consistently afforded mental health screenings during the course of his treatment for various disabilities at the VA Medical Center, and they were negative on all occasions, with the Veteran explicitly denying symptoms several times.  Further, more than one VA examiner has opined that the Veteran's current, mild symptoms are related to problems associated with his strained relationship with his children and other family issues, and that those symptoms are not of sufficient severity to warrant a mental health diagnosis.  The Board finds that those opinions are the most probative evidence of record.  Because the Veteran's statements are not supported by the record, the Board finds that his statements that he has experienced mental health symptoms since service are not credible. 

While the Veteran and other laypersons are competent to report mental health symptoms, they are not competent to diagnose a mental illness or link his current symptoms to stressors sustained during active service.  An opinion of that nature requires medical expertise and is outside the realm of knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or etiology opinion in this case.  

Also, there is no indication from the record that the Veteran has been diagnosed with a psychosis, let alone within one year of his separation from active service.  In fact, as noted above, his report of experiencing mental health symptoms since active service has been found not credible by the Board.  Therefore, presumptive service connection is not applicable in this case.  

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing that the Veteran has an acquired psychiatric disability or PTSD.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Hypertension

The Veteran contends that he has hypertension that is related to his active service, including the possibility of onset due to herbicide exposure, and in the alternative, was caused or chronically worsened by his PTSD.  

STRs are silent for complaints of, treatment for, or blood pressure readings consistent with a diagnosis of hypertension while the Veteran was in active service.  In April 1969, the Veteran was afforded a separation examination.  At that time, there was no mention of elevated blood pressure, nor was there any evidence from the examination report that the Veteran had an in-service diagnosis of hypertension or took medication for such a diagnosis.  Further, the Veteran's heart and vascular system were both noted to be clinically normal at the time of his separation examination. 

A review of the post-service medical evidence of record shows that the Veteran was first documented as having hypertension in approximately September 2006.  At that time, the Veteran positively indicated that he suffered from hypertension in a private treatment record.  In September 2009, the Veteran was shown to have a diagnosis of hypertension and was in receipt of treatment for such with a private provider.

In March 2016, the Veteran was afforded a VA.  The examiner at that time indicated the date of diagnosis as 1991.  The Veteran admitted that he was not evaluated or treated for his blood pressure or hypertension during service.  The examiner confirmed the diagnosis of hypertension, and opined that it was less likely than not caused by his active service.  The examiner further noted that there was no link between herbicide exposure and hypertension.  Further in this regard, the VA examiner noted that the Veteran had no history, physical examination, and/or medical evaluations with blood pressure readings in the hypertensive range while in active service.  According to the history obtained and the medical evidence of record not revealing any treatment, in the best scenario, the earliest date of diagnosis found was 1991, over 20 years after the Veteran's release from service, and there was also no evidence of record to indicate a diagnosis within one year of separation from service. 

The Board finds that March 2016 VA examination and opinion to be adequate and probative as the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, examined the Veteran, and provided supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board notes that the Veteran is generally competent to report symptoms and what occurred during service.  However, he is not competent to link his current diagnosis of hypertension to a specific etiology.  An opinion of that nature requires medical expertise and is outside the realm of knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion with regard to his hypertension.  

The Board acknowledges that the Veteran has submitted online articles suggesting a link between hypertension and PTSD.  However, the Veteran is not service-connected for a psychiatric disability, to include PTSD.  Therefore, secondary service connection is not applicable in this case.  

Additionally, as noted above, the Veteran was not diagnosed with hypertension within one year of his separation from active service and hypertension is not a disability which is presumed to be related to exposure to herbicides.  Therefore, presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Sleep Apnea

The Veteran contends that he has sleep apnea that is related to his active service, and in the alternative, was caused or chronically worsened by his PTSD.  

The STRs are silent for complaints of, or treatment for sleep apnea during active service.  

The Veteran indicated that he had a sleep study performed in 1998 with UCLA, wherein he was diagnosed with sleep apnea.  That sleep study was not of record, and in the prior Board remand, the records were requested.  The Veteran was sent a notification letter in August 2015 requesting those treatment records.  In a February 2016 report of contact, the Veteran acknowledged receipt of the notification letter, and reported that he had been unsuccessful in his attempts to retrieve those records and asked for the appeal to proceed without them.  The Veteran's attorney sent correspondence via facsimile to VA which contained insurance records indicating that the Veteran had sought some sort of treatment around the dates which he alleged; however, the documentation did not clearly indicate that it was a sleep study, and the treatment notes were still not of record.  As the Veteran has indicated that he wishes to move forward without those records, the Board will consider the case based on the current evidence of record. 

After the reported sleep study in 1998, the first mention of sleep apnea in the evidence of record occurs in September 2006 private treatment notes.  The Veteran responded positively when asked if he had sleep apnea.  The Veteran reported at that time that he was diagnosed with sleep apnea in approximately 2001 or 2002. 

The Veteran later underwent a separate sleep study in October 2006.  At that time, he was diagnosed with moderate to severe obstructive sleep apnea, which could be improved with a CPAP machine.  At that study, the Veteran reported to the examiner again that he previously had a sleep study at UCLA, but could not get a CPAP machine at that time due to insurance issues.  

At a March 2016 VA examination, the Veteran reported a long history of snoring since his teens.  He reported being diagnosed in 1996, but not obtaining a CPAP machine until his second sleep study in 2002.  The examiner opined that the Veteran's sleep apnea was causally related to his development of systemic hypertension, because, according to medical literature, obstructive sleep apnea patients were at increased risk for development of systemic hypertension. 

The Board notes that the Veteran is generally competent to report symptoms and what occurred during service.  However, he is not competent to link his current diagnosis of sleep apnea to a specific etiology.  An opinion of that nature requires medical expertise and is outside the realm of knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion with regard to his sleep apnea.

The Board acknowledges the statement submitted by the Veteran's wife regarding his sleep symptoms; however, she does not state that she witnessed those symptoms in relation to the Veteran's service.  The Board does not contest the Veteran's diagnosis for sleep apnea, rather the nexus between his diagnosis and service. 

The Board acknowledges that the Veteran has submitted online articles suggesting a link between sleep apnea, hypertension, and/or PTSD.  However, the Veteran is not service-connected for either hypertension or a psychiatric disability, to include PTSD.  Therefore, secondary service connection is not applicable in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for sleep apnea is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Erectile Dysfunction

The Veteran has asserted that he has erectile dysfunction as a result of his active service, or in the alternative, that was caused or aggravated by a service-connected disability.  

STRs are silent for complaints of, treatment for, or symptoms consistent with a diagnosis of erectile dysfunction while the Veteran was in active service.  

A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with erectile dysfunction.  However, there is no indication from the treatment notes of record that the Veteran's erectile dysfunction is etiologically related to his active service.  

In a March 2012 statement, the Veteran's wife reported that the Veteran suffered from erectile dysfunction for most of their marriage.  She further reported that her belief was that the Veteran's erectile dysfunction was a result of his exposure to herbicides during active service.  

Additionally, the Veteran has reported that sexual dysfunction played a role in the unraveling of his first marriage, and that ultimately, his wife was unfaithful due to his condition.  

The Board notes that the Veteran and other lay persons are generally competent to report symptoms.  However, they are not competent to link the Veteran's current diagnosis of erectile dysfunction to a specific etiology, to include exposure to herbicides.  An opinion of that nature requires medical expertise and is outside the realm of knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, neither the Veteran nor his spouse is competent to provide an etiology opinion with regard to the Veteran's erectile dysfunction.
 
The Board acknowledges that the Veteran has asserted that his erectile dysfunction is a result of mental health disabilities.  However, the Veteran is not service-connected for a psychiatric disability, to include PTSD.  Therefore, secondary service connection is not applicable in this case.  

Further, the Veteran's spouse has indicated that the Veteran's erectile dysfunction is a result of his exposure to herbicides.  However, erectile dysfunction is not a disability which is presumed to be related to exposure to herbicides.  Therefore, presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for erectile dysfunction is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, is denied. 

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for erectile dysfunction is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


